              21-11141-mg                  Doc 4           Filed 06/21/21 Entered 06/21/21 18:57:23                   Main Document
                                                                        Pg 1 of 32                                                         6/21/21 6:44PM




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      512 W42 Retail LLC                                                                            Case No.     21-11141-mg
                                                                                   Debtor(s)              Chapter      7




                                               VERIFICATION OF CREDITOR MATRIX


I, manager of ACT Hotel Capital Holdings, LLC, manager of MHI 510 W42 Operating LLC, sole member of 512 W42 Retail LLC,

the above-captioned debtor, hereby verify that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       June 21, 2021                                              /s/ Theresa M. Roche
                                                                        Theresa M. Roche
                                                                        Manager of ACT Hotel Capital Holdings, LLC,
                                                                        manager of MHI 510 W42 Operating LLC,
                                                                        sole member of 512 W42 Retail LLC
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
    21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                        Pg 2 of 32


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          1 CUT HOSPITALITY LLC
                          1990 LEXINGTON AVE, #32E
                          NEW YORK, NY 10035


                          100 FOR ALL
                          W 146TH ST, APT. 15
                          NEW YORK, NY 10039


                          4 ARTIST MANAGEMENT
                          1797 LEXINGTON AVE, #2B
                          NEW YORK, NY 10029


                          4IMPRINT INC.
                          101 COMMERCE STREET
                          OSHKOSH, WI 54901


                          4KNY INC
                          80 MADISON AVE, APT# 3H
                          NEW YORK, NY 10016


                          4PM EVENTS INC.
                          535 EIGHTH AVE, THIRD FLOOR
                          NEW YORK, NY 10018


                          510 W42 HOTEL OPERATING, LLC
                          510 W 42ND ST
                          NEW YORK, NY 10036


                          A&L CESSPOOL
                          38-40 REVIEW AVE
                          LONG ISLAND CITY, NY 11101


                          ABRAHAM MERCHANT HOSPITALITY
                          285 FULTON STREET, 47A
                          NEW YORK, NY 10007


                          ACCESS EXPEDITING GROUP
                          14 THERESA LANE
                          HARRISON, NY 10528


                          ADR SYSTEMS
                          20 N. CLARK ST, FL 29
                          CHICAGO, IL 60602
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 3 of 32



                      AFLAC
                      22 CORPORATE WOODS BLVD
                      ALBANY, NY 12211


                      AGRI EXOTIC TRADING, INC.
                      700 ROUTE 46 WEST STE. 5
                      CLIFTON, NJ 07013


                      AIM HOSPITALITY GROUP LLC
                      470 7TH AVENUE SUITE #304
                      NEW YORK, NY 10018


                      AIR IDEAL INC.
                      51 WINDSOR AVE
                      MINEOLA, NY 11501


                      ALEX JOSOWITZ
                      1332 44TH STREET
                      BROOKYLN, NY 11219


                      ALEXANDER KUNSTADTER
                      445 NORTH 10TH ST
                      FAIRVIEW, NJ 07022


                      ALEXIS DEVINCENTIS
                      23 ASCENSION DR
                      WILMINGTON, DE 19808


                      ALI AUBUCHON
                      65 SOUTH 11TH ST #2J
                      BROOKLYN, NY 11249


                      ALICIA EICHELSDERFER
                      2906 38 AVE
                      LONG ISLAND CITY, NY 11101


                      ALIX L BROWN
                      643 E 9TH ST APT. 3B
                      NEW YORK, NY 10009


                      ALL AFFAIRS CHAIR RENTAL CORP
                      2255 59TH ST
                      BROOKLYN, NY 11204
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 4 of 32



                      ALL STAR SECURITY & CONSULTING, INC.
                      1441 BROADWAY 17TH FLOOR
                      NEW YORK, NY 10018


                      ALLSTATE SPRINKLER CORP.
                      1869 WHITE PLAINS ROAD
                      BRONX, NY 10462-1489


                      ALREADY DESIGN CO
                      207 N. ELM STREET
                      ARLINGTON, TX 76011


                      AMERICAN CANCER SOCIETY
                      132 WEST 32ND STREET
                      NEW YORK, NY 10001


                      AMERICAN PROTECTION BUREAU
                      75 LARKFIELD RD
                      EAST NORTHPORT, NY 11731


                      AMERICOLD
                      80 SMITH ST, SUITE 2
                      FARMINDALE, NY 11735


                      AMY GOTZLER
                      2905 21ST AVENUE 2C
                      ASTORIA, NY 11105


                      AMY REBECCA ROSADO
                      6270 WILES RD., APT #203
                      CORAL SPRINGS, FL 33067


                      ANNABELLE CRUZ
                      2416 TRATMAN AVE 2ND FLOOR
                      BRONX, NY 10461


                      ARTISTEL LLC
                      2370 OCEAN AVE, APT. 4D
                      BROOKLYN, NY 11229


                      ASCAP
                      21678 NETWORK PLACE
                      CHICAGO, IL 60673-1216
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 5 of 32



                      ASIAN BOK CHOY
                      969 GRAND STREET
                      NEW YORK, NY 11211


                      ASK LOCKSMITH, INC
                      247 W 38TH STREET
                      NEW YORK, NY 10018


                      ATMOSPHERE MUSIC INC.
                      P.O. BOX 54487
                      PHILDELPHIA, PA 19148


                      B. ALEXIS MUSIC
                      883 GOODRICH ST
                      UNIONDALE, NY 11553


                      BALDOR SPECIALTY FOODS, INC.
                      P.O. BOX 5411
                      NEW YORK, NY 10087-5411


                      BALTER SALES COMPANY, INC.
                      209 BOWERY
                      NEW YORK, NY 10002


                      BALTHAZAR
                      214 SOUTH DEAN STREET
                      ENGLEWOOD, NJ 07631


                      BANQUET CARD LLC
                      309 GOLD ST APT 5B
                      BROOKLYN, NY 11201


                      BARBIZON LIGHTING COMPANY
                      456 W55TH ST
                      NEW YORK, NY 10019


                      BEEKMAN SOCIAL LLC
                      584 BROADWAY SUITE 901
                      NEW YORK, NY 10012


                      BEN NEMZER ENTERTAINMENT LLC
                      95 CABRINI BLVD APT 5G
                      NEW YORK, NY 10033
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 6 of 32



                      BENTLEY MANHATTAN
                      711 11TH AVENUE
                      NEW YORK, NY 10019


                      BENTLEY PAYMENT CENTER
                      75 REMITTANCE DRIVE STE 1738
                      CHICAGO, IL 60675-1738


                      BENTLEY PRICE ASSOCIATES, INC
                      3541 WEST OAK TRAIL RD
                      SANTA YNEZ, CA 93460


                      BENUCK & RAINEY, INC.
                      25 CONCORD ROAD
                      LEE, NH 03861


                      BEYONDREST
                      201 ALLEN ST, #2B
                      NEW YORK, NY 10002


                      BIRCH STREET TECHNOLOGIES LLC
                      1301 DOVE STREET SUITE 300
                      NEWPORT BEACH, CA 92660


                      BMF
                      50 WEST 23RD STREET, 7TH FL
                      NEW YORK, NY 10010


                      BROADWAY PARTY RENTALS
                      134 MORGAN AVE
                      BROOKLYN, NY 11237


                      BROOKSBROVAZ DEVELOPMENT INC.
                      1427 E 84TH STREET
                      BROOKLYN, NY 11236


                      CANON FINANCIAL SERVICES, INC.
                      14904 COLLECTIONS CENTER DRIVE
                      CHICAGO, IL 60693-0149


                      CARDMEMBER SERVICE
                      PO BOX 790408
                      ST. LOUIS, MO 63179-0408
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 7 of 32



                      CARLOS J RIVERA
                      20-12 31ST STREET 2G
                      ASTORIA, NY 11105


                      CAROLYN SUAREZ ALVAREZ
                      601 WEST 188TH ST APT 4G
                      MANHATTAN, NY 10040


                      CENK FIKRI INC.
                      635 WEST 42ND STREET, #26G
                      NEW YORK, NY 10036


                      CERUS HOSPITALITY CONSULTING
                      MATT WAGMAN
                      243 E 32ND STREET
                      NEW YORK, NY 10016


                      CESAR DESIR
                      10 ARGYLE RD, APT 9A
                      BROOKLYN, NY 11218


                      CESAR PINTO ANDRADE
                      1371 ATLANTIC AVE APT 5A
                      BROOKLYN, NY 11216


                      CHIBAMA, LLC
                      160 MORGAN ST #1606
                      JERSEY CITY, NJ 07302


                      CHIC CHIEN CHATEAU
                      156 SOUTH AVE APT 110
                      NEW CANAAN CT 06840


                      CHIEF FIRE PREVENTION & MECHANICAL
                      10 WEST BROAD STREET
                      MOUNT VERNON, NY 10552


                      CHL ELECTRICAL CONTRACTORS
                      2000 WHITE PLAINS
                      BRONX, NY 10462


                      CHRIS MACIAS
                      1307 85TH
                      NORTH BERGEN, NJ 07047
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 8 of 32



                      CHRISTINA SHREWSBURY
                      3240 CAMBRIDGE AVE APT 3
                      BRONX, NY 10463


                      CHRISTOPHER ANDERSON
                      7 EAST 14TH STREET #316
                      NEW YORK, NY 10003


                      CINDY SENE
                      619 STATE RT 17K
                      MONTGOMERY, NY 12549


                      CITY AQUARIUM LLC
                      306 STAGG ST
                      BROOKLYN, NY 11206


                      CLOE LUV LLC
                      1427 EAST 84TH ST
                      BROOKLYN, NY 11236


                      CONED
                      P.O. BOX 1701
                      NEW YORK, NY 10116-1701


                      CRAFT ENGINEERING STUDIO
                      39 W 38TH ST, SUITE 6E
                      NEW YORK, NY 10018


                      CREATIVE PROMOTIONAL PRODUCTS
                      7300 N MONTICELLO
                      SKOKIE, IL 60076


                      CREATIVE STING
                      779 CORAL TREE WAY
                      UPLAND, CA 91784


                      CROSS-FIRE & SECURITY
                      1756 86TH STREET
                      BROOKLYN, NY 11214


                      CROWN CHOICE INC
                      355 S END AVE #3E
                      NEW YORK, NY 10280
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 9 of 32



                      CRYSTAL DEVONE
                      832 DEKALB AVE APT 3D
                      BROOKLYN, NY 11221


                      D'ARTAGNAN, LLC
                      P.O. BOX 447
                      UNION, NJ 07083-0447


                      DAIRYLAND
                      PO BOX 30943
                      NEW YORK, NY 10087


                      DAMIANI NY
                      212 EAST 57TH ST, STE 8C
                      NEW YORK, NY 10022


                      DANVIL BLAKE
                      2232 7TH AVE, APT #3
                      NEW YORK, NY 10027


                      DARRELL WHITELAW
                      17015 PACIFIC COAST HIGHWAY #26
                      PACIFIC PALISADES, CA 90272


                      DAVID JAMES MEDIA HOLDINGS
                      2066 SHERWOOD LN
                      MINNETONKA, MN 55305


                      DAWNITA MOORE
                      170 DELANCEY STREET, APT 5
                      NEW YORK, NY 10002


                      DEANNA INZERILLO
                      173 WATER STREET BROOKLYN, NY 11201
                      BROOKLYN, NY 11201


                      DELFINO SARMIENTO
                      653 CAUDWELL AVE APT 3 BRONX, NY 10455
                      BRONX, NY 10455


                      DEVIN ADAMO
                      45 GARDEN STREET ROSLYN HEIGHTS, NY 1157
                      HEIGHTS, NY 11577
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 10 of 32



                      DGI MANAGMENT , INC.
                      401 BROADWAY, SUITE 1705 NEW YORK, NY 10
                      NEW YORK, NY 10013


                      DIANA HENRIQUEZ
                      89 THAYER ST APT 4G NEW YORK, NY 10040
                      NEW YORK, NY 10040


                      DIEGO CAMPO
                      408 ADELPHI BROOKLYN, NY 11238
                      BROOKLYN, NY 11238


                      DJ FIRST CHOICE ENTERTAINMENT LLC
                      421 HANCOCK AVE
                      MOUNT VERNON, NY 10553


                      DJ MFUSCO
                      105 SACKVILLE ROAD
                      GARDEN CITY ,NY 11530


                      DJ MOODY
                      318 MAPLE STREET
                      SHILOH ,IL 62269


                      DJ SHOWCRIME
                      172-40 133RD AVE
                      JAMAICA ,NY 11434


                      DJ SPADE LLC
                      327 KOSCIUSKO STREET
                      BROOKLYN ,NY 11221


                      DOOR 2 DOOR LOCKSMITH
                      408 W 39TH ST
                      NEW YORK ,NY 10018


                      DOUGLAS KEENAN
                      216 DOE TRAIL
                      MORGANVILLE ,NY 07751


                      DROPBOX, INC.
                      1800 OWENS ST
                      SAN FRANCISCO, CA 94158
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 11 of 32



                      E. PHILLIPS
                      7 JOHN DRIVE
                      OLD BETHPAGE, NY 11804


                      EAGLEMASTERSIGNS
                      156 EAST 23RD STREET
                      NEW YORK, NY 10010


                      ECL NEW YORK, CORP
                      350 W37TH ST APT 21D
                      NEW YORK, NY 10018


                      EDWIN B SOLLIS
                      140E 81ST ST APT 9B
                      NEWYORK, NY 10028


                      ELAN CHIEPPA
                      69 RIPPLE LANE L
                      LEVITTOWN, NY 11756


                      ELITE ASSOCIATES GLOBAL INC.
                      401 PARK AVE S 10TH FLOOR
                      NEW YORK, NY 10016


                      EMBLEM HEALTH
                      P.O. BOX 21105
                      NEW YORK, NY 10087


                      EMPIRE MERCHANTS
                      16 BRIDGEWATER STREET
                      BROOKLYN, NY 11222


                      ERIK IZQUIERDO
                      500 W44TH ST APT 1B
                      NEW YORK, NY 10036


                      EROL SABADOS
                      169 SPENSER ST 2ND FLOOR
                      BROOKLYN, NY 11205


                      ESOM GROUP
                      28 PEPPERIDGE ROAD
                      TUXEDO PARK, NY 10987
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 12 of 32



                      EVANT MAGAZINE CORP
                      453 WEST 166ST APT 3A
                      NEW YORK, NY 10032


                      EVENT RENTALS GROUP LLC
                      357 SCALLY PLACE
                      WESTBURY, NY 11590


                      EVENTS MADE EASY (EME)
                      151 EAST 31ST ST APT 14F
                      NEW YORK, NY 10016


                      EVOQ HOLDINGS, LLC
                      1821 JEFFERSON AVE #306
                      MIAMI BEACH, FL 33139


                      EXTREME AUDIO INNOVATIONS
                      1095 EAST 15TH ST APT 6F
                      BROOKLYN, NY 11230


                      EZEQUIEL ESPINAL
                      605 WEST 42ND ST APT 49M
                      NEW YORK, NY 10036


                      FAMOUS NOBODYS
                      130 ALEXANDER AVE
                      BRONX, NY 10454


                      FAYMOUS LLC
                      85 N 3RD ST APT 604
                      BROOKLYN, NY 11249


                      FEDEX
                      P.O. BOX 371461
                      PITTSBURGH, PA 15250


                      FOSSIL FARMS
                      81 FULTON STREET
                      BOONTON, NJ 07005


                      FRANK REDENDO
                      654 EDER ROAD ST
                      STORMVILLE, NY 12582
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 13 of 32



                      FREDERICK WILDMAN & SONS, LTD
                      307 EAST 53RD STREET
                      NEW YORK NY 10022


                      FRIEDLANDER GROUP
                      2500 WESTCHESTER AVE STE 400A
                      PURCHASE, NY 10577


                      FULTON FISH MARKET.COM
                      800 FOOD CENTER DRIVE, UNIT #4
                      BRONX, NY 10474 US


                      GAGAN SOMLOK
                      79 WILLOUGHBY AVE
                      HICKSVILLE, NY 11801


                      GASOLINE TEQUILLA
                      300 MERCER STREET, 31L
                      NEW YORK, NY 10003


                      GEMINII CLEANING SERVICES
                      436 EAST 34TH STREET SUITE 2B
                      BROOKLYN, NY 11203


                      GENERAL PLUMBING CORPORATION
                      54-01 35TH STREET
                      LONG ISAND CITY, NY 11101


                      GLEB PODGAYETSKIY
                      1959 EAST 17TH ST APT 1R
                      BROOKLYN, NY 11229


                      GOLD START STAFFING CORP
                      4555 47TH ST MB 30
                      WOODSIDE, NY 11377


                      GOLD VENTURES NYC LLC
                      308 EAST 30TH ST.
                      NEW YORK, NY 10016


                      GOLIATH MARKETING CORP.
                      247 W 38
                      NEW YORK, NY 10018
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 14 of 32



                      GOMILLION&LEUPOLD STUDIOS CORP.
                      779 CORAL TREE WAY
                      UPLAND, CA 91784


                      GRACE SHANTON
                      27508 SR 55
                      WARDENSVILLE, WV 26851


                      GREEN OIL RECYCLING
                      10015 GLENWOOD ROAD
                      BROOKLYN , NY 11236


                      GREEN ROOM
                      611 BROADWAY SUITE 10012
                      NEW YORK, NY 10036


                      HALEX PRODUCTIONS, INC
                      1020 15TH ST, APT 3
                      DENVER, CO 80202


                      HANNAH PAUKER
                      1701 HIGHTS FARM RD
                      MONROE, NJ 08831


                      HARVINDER K RAMOUTAR
                      20 CHESTER AVENUE 1FL
                      BROOKLYN, NY 11218 NY


                      HAUS OF CREATIVES
                      160-04 CROSSBAY BLVD, #110
                      HOWARD BEACH, NY 11414


                      HEAR THE BEARD PRODUCTIONS LLC
                      220 GEARY DRIVE SOUTH PLAINFIELD
                      PLAINFIELD, NJ 07080


                      HELBRAUN & LEVEY LLP
                      110 WILLIAMS STREET, SUITE 1410
                      NEW YORK, NY 10038


                      HELLO GOODBYE
                      49 MURRAY ST, LOWER LEVEL
                      NEW YORK, NY 10007
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 15 of 32



                      HG MANAGEMENT, LLC
                      5662 W CLUBHOUSE DRIVE HURRICANE
                      HURRICANE, UT 84737


                      HGR GROUP INC
                      P.O. BOX 1801
                      NEW YORK, NY 10013


                      HOTSCHEDULES
                      P.O. BOX 848472
                      DALLAS, TX 75284


                      HRD MANAGEMENT
                      474 W 158TH ST APT 4
                      NEW YORK, NY 10032


                      IAN MAGID GROUP INC.
                      500 W23RD ST APT 10D
                      NEW YORK, NY 10011


                      ILLY CAFE NORTH AMERICAN, INC.
                      800 WESTCHESTER AVE, SUITE S440 RYE BROO
                      RYE BROOK, NY 10573


                      IMPERIAL BAG & PAPER
                      255 ROUTE 1 & 9 JERSEY CITY, NJ 07306
                      JERSEY CITY, NJ 07306


                      INDIGGO TWINS LLC
                      447 EAST 78TH STREET APT 4B NEW YORK, NY
                      NEW YORK, NY 10075


                      INES MARTINEZ
                      1200 WOODYCRST AVE BSM BRONX, NY 10452
                      BSM BRONX, NY 10452


                      INSOMNIAC ENTERTAINMENT
                      400 W 113TH ST, APT 1027
                      NEW YORK, NY 10025


                      JACKSON BEAVER
                      245 WEST 51ST ST, APT 808
                      NEW YORK, NY 10019
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 16 of 32



                      JASON BLENDS DESIGNS
                      35-37 36TH ST, 2ND FLOOR
                      ASTORIA, NY 11106


                      JAY ALKHODARY
                      134 16TH AVE
                      LMWOOD PARK, NJ 07407


                      JB PRINCE COMPANY, INC.
                      79 EXPRESS STREET
                      PLAINVIEW, NY 11803


                      JD AUDIO VIDEO DESIGN, INC.
                      2010 JONES RD
                      FORT LEE, NJ 07024


                      JERRI VEGA
                      234 SUMMIT VISTA
                      HENDERSON, NEVADA 89052


                      JET SET EVENTS
                      15 GREENPORT ST STATE
                      STATEN ISLAND, NY 10304


                      JOEMAR URMATAN
                      938 MCDONALD AVE APT 3
                      BROOKLYN, NY 11218


                      JOHN GARCIA
                      32-05 NEWTOWN AVE
                      ASTORIA, NY 11102


                      JONBOY TATTOO LLC
                      250 E HOUSTON STREET APT 5G
                      NEW YORK, NY 10002


                      JOSE MATOS
                      313 HAWTHORNE AVENUE
                      YONKERS, NY 10705


                      JOSE TEJADA
                      559 KIPP STREET
                      TEANECK, NJ 07666
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 17 of 32



                      JUAN CARLOS CABALLERO
                      25-62 STEINWAY ST APT 2R
                      ASTORIA, NY 11103


                      JUSTIN REYES
                      9007 SCHENCK ST
                      BROOKYLN, NY 11236


                      KAESTNER DALE MCFARLANE
                      374 EASTERN PARKWAY APT B1
                      BROOKLYN, NY 11225


                      KORIN, INC
                      233 BROADWAY, SUITE 1801
                      NEW YORK, NY 10279


                      KRISTIAN OLSEN
                      255 MCKIBBIN ST #406
                      BROOKLYN, NY 11206


                      KUSH TOURING INC
                      10960 WILSHIRE BLVD., 5TH FLOOR
                      LOS ANGELES, CA 90024


                      KUSHNER STUDIOS ARCHITECTURE & DESIGN P.
                      390 BROADWAY, 4TH FLOOR
                      NEW YORK, NY 10013


                      KYODO BEVERAGE CO., INC
                      P.O. BOX 419783
                      BOSTON, MA 02241-9783


                      L.E.T.S. INTERNATIONAL, INC.
                      208 EAST 51ST STREET #236
                      NEW YORK, NY 10022


                      LANBORKAN INC
                      68-39 CLYDE ST
                      FOREST HILLS, NY 11375


                      LAS GEMELAS ENTERTAINMENT LLC
                      8008 4TH AVENUE NORTH
                      NORTH BERGEN, NJ 07047
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 18 of 32



                      LECTRO RAIDERS ENTERTAINMENT CO. LLC
                      2232 7TH AVE #3
                      NEW YORK, NY 10027


                      LEG AVENUE, INC.
                      19601 E. WALNUT DRIVE SOUTH
                      CITY OF INDUSTRY, CA 91748


                      LEIGHTON INC.
                      1457 WEST 5TH ST #1U
                      BROOKLYN, NY 11204


                      LETTER GRADE CONSULTING
                      9728 3RD AVE SUITE 304
                      BROOKLYN, NY 11209


                      LFB MEDIA SUB, LLC
                      50 WEST 23RD STREET, FL 7
                      NEW YORK, NY 10010


                      LIEPPER & SONS LLC
                      7 THE SERPENTINE
                      ROSLYN ESTATES, NY 11576


                      LINCOLN CHARLES WARD
                      2466 LORRAINE DRIVE
                      ALLEGAN, MI 49010


                      LOHRASP KANSARA
                      95 MAYWOOD AVE
                      MAYWOOD, NJ 07607


                      LOVE THE LIMELIGHT, LLC
                      757 HART ST 2L
                      BROOKLYN, NY 11237


                      LUCKY CHURCH CONSULTING
                      2304 SEDGWICK AVE, APT 4D
                      BRONX, NY 10468


                      LUXURY ATTACH LLC
                      41 MADISON AVE, 25TH FL
                      NEW YORK, NY 10010
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 19 of 32



                      LUXURY RIDE NYC LLC
                      50 GALESI DRIVE, STE. 2C
                      WAYNE, NJ 07470


                      MACARI VINEYARDS & WINERY LTD
                      P.O. BOX 2
                      MATTITUCK, NY 11952


                      MADORY NIGHTLIFE CORP
                      PO BOX 681
                      VALLEY STREAM, NY 11582


                      MANHATTAN BEER DISTRIBUTORS
                      955 EAST 149TH STREET
                      STREET BRONX, NY 10455


                      MANHATTAN FIRE & SAFETY CORP
                      242 WEST 30TH ST, 7TH FL
                      NEW YORK, NY 10001


                      MANHATTAN RESTAURANT SUPPLY
                      127 W 26TH ST
                      NEW YORK, NY 10001


                      MARILYN ETIENNE
                      22 MONROE AVE
                      HICKSVILLE, NY 11801


                      MARVIN RODRIGUEZ
                      807 EAST 6TH STREET APT #4A
                      NEW YORK, NY 10009


                      MATTHEW JOHNS
                      143 WEST 69TH ST APT 1G
                      NEW YORK, NY 10023


                      MAXWELL PLUMB MECHANICAL CORP.
                      43-20 203RD STREET
                      BAYSIDE, NY 11361


                      MAYA GRAFFAGNA
                      509 W161ST ST APT 5C
                      NEW YORK, NY 10032
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 20 of 32



                      MELISSA MIKEL
                      233 SMITH ST
                      BROOKLYN, NY 11231


                      MHI
                      1 WORLD TRADE CENTER, STE 47A
                      NEW YORK, NY 10007


                      MHW LTD./HAUS ALPENZ USA
                      1129 NORTHERN BLVD STE 312
                      MANHASSET NY 11030


                      MICHAEL CORNWALL WYCKOFF
                      2346 ATLANTIC AVE #3E
                      BROOKLYN, NY 11206


                      MICHELLE MOORE
                      P.O. BOX 857
                      MARSHALLS CREEK, PA 18335


                      MILMAN LABUDA LAW GROUP PLLC
                      3000 MARCUS AVE. SUITE 3W8
                      LAKE SUCCESS, NY 11042


                      MORRISON COHEN LLP
                      909 THIRD AVENUE
                      NEW YORK, NY 10022-4784


                      MR. T CARTING
                      73-10 EDSALL AVE
                      GLENDALE, NY 11385-8220


                      MURRAY'S CHEESE WHOLESALE
                      25-19 BORDEN AVE
                      LONG ISLAND CITY, NY 11101


                      MUSHO KOLENOVIC
                      435 WEST 46TH ST, APT 3FE
                      NEW YORK, NY 10036


                      MUSHROOMS & MORE
                      37 FULTON ST
                      WHITE PLAINS, NY 10606
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 21 of 32



                      NEW YORK CITY CRIMINAL COURT
                      1 CENTRE STREET, 16TH FLOOR
                      NEW YORK, NY 10013


                      NEW YORK EVENTS INC.
                      350 BAUER PLACE
                      MINEOLA, NY 11501


                      NEWARKCREEKSIDE LLC
                      51 CREEKSIDE DRIVE
                      NEWARK, DE 19702 US


                      NICOLE LEVINSON
                      31 ROSS ROAD
                      LIVINGSTON, NJ 07039


                      NIKKI KYNARD
                      281 CLIFTON PLACE APT 4B
                      4B BROOKLYN, NY 11216


                      NOCTEM GROUP
                      6 MAIDEN LN, FLOOR 6
                      NEW YORK, NY 10038


                      NORENA BARBELLA
                      484 WEST 43RD ST #10


                      NORTH SHORE LINEN
                      20 RIDER PLACE
                      FREEPORT, NY 11520


                      NOTORITY GROUP LLC
                      350 W37TH ST APT 21D
                      NEW YORK, NY 10018


                      NTB CONSULTING
                      36 GORDON AVENUE
                      BRIARCLIFF MANOR, NY 10510


                      NY MUTUAL TRADING, INC.
                      P.O. BOX 419786 BO
                      BOSTON, MA 02241-9786
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 22 of 32



                      NYC DEPT OF FINANCE
                      PO BOX 3933
                      NEW YORK, NY 10008-3933


                      NYC FIRE DEPARTMENT
                      PO BOX 412014
                      BOSTON, MA 02241-2014


                      NYC PRODUCE
                      532 BRYANT AVE
                      BRONX, NY 10474


                      NYSIF WORKER'S COMPINSATION
                      PO BOX 5238 NEW YORK, NY


                      OATH STIPULATION DESK
                      66 JOHN STREET 10TH FLOOR
                      NEW YORK, NY 10038


                      OCEAN PROVIDENCE
                      76 APOLLO STREET
                      BROOKLYN, NY 11222


                      OJ ART GALLERY
                      249 EAST 57TH STREET
                      NEW YORK, NY 10022


                      ONE CREATIVE MARKETING GROUP LLC
                      1101 STEWART AVE, STE 104
                      GARDEN CITY, NY 11530


                      OSCAR FLORES
                      98-12 ALSTYNE AVE
                      CORONA, NY 11368


                      OVER DINNER
                      1300 AVENUE AT PORT IMPERIAL #519
                      WEEHAWKEN, NJ 07086


                      PARIS GOURMET
                      P.O. BOX 36242
                      NEWARK, NJ 07188
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 23 of 32



                      PARK STREET IMPORTS
                      1000 BRICKELL AVE,STE 915
                      MIAMI FL 33131


                      PASSARELLI LAW LLC
                      10062 W 190TH PLACE, STE 204
                      MOKENA, IL 60448


                      PAT LAFRIEDA
                      3701 TONNELLE AVE NORTH
                      BERGEN, NJ 07047


                      PATRICE & ASSOCIATES
                      10020 SOUTHERN MARYLAND BLVD, STE 100
                      DUNKIRK, MD 20754


                      PAUL JOHNSON
                      817 FIRETHORN DR.
                      UNION, NJ 07083


                      PEACE OF MIND
                      142 BAY 44TH STREET
                      BROOKLYN, NY 11214


                      PEDERSEN & SONS SURETY BOND AGENCY, INC.
                      15 MAIDEN LANE, STE 800
                      NEW YORK, NY 10038


                      PEOPLEVINE
                      222 MERCHANDISE MART PLAZA, STE 1212
                      CHICAGO, IL 60654


                      PEPSI-COLA BOTTLING CO. OF NY
                      P.O. BOX 741076
                      ATLANTA, GA 30374-1076


                      PETROSSIAN
                      1139 47TH AVENUE
                      LONG ISLAND CITY, NY 11101


                      PHIL ZELONKY PNY
                      325 CENTRAL PARK WEST APT 6S
                      NEW YORK, NY 10025
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 24 of 32



                      PICCININI BROS
                      633 NINTH AVE
                      NEW YORK, NY 10036


                      PLANIT NEW YORK, LLC
                      108-21 51ST AVE 2ND FL
                      CORONA, NY 11365


                      PLAY MUSIC ARTIST MANAGEMENT, LLC
                      95 WALL ST #722
                      NEW YORK, NY 10005


                      PLAYBOY ENTERPRISES INTERNATIONAL, INC
                      10960 WILSHIRE BLVD, STE 2200
                      LOS ANGELES, CA 90024


                      PM SPIRITS
                      PO BOX 370736
                      BROOKLYN, NY 11237


                      POSY FLORAL DESIGN INC.
                      11 EAST 78TH STREET
                      NEW YORK, NY 10021


                      PRG
                      3119 FORT HAMILTON PARKWAY
                      BROOKLYN, NY 11218


                      PRINT INTERNATIONAL
                      117 FULTON AVENUE
                      HEMPSTEAD, NY 11550


                      Q MANAGEMENT, INC.
                      354 BROADWAY
                      NEW YORK, NY 10013


                      RAIDIRYS RIVAS
                      1892 MORRIS AVE
                      BRONX, NY 10453


                      RAMA SUSHI
                      107 HARRISON ST
                      VERONA, NJ 07044
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 25 of 32



                      RAMPART INSURANCE SERVICES
                      1983 MARCUS AVENUE, PO BOX 5494
                      SUCCESS, NY 11042


                      RAMTAHAL INC. PEST MANAGEMENT
                      935 EAST 34T STREET
                      BROOKLYN, NY 11210


                      RASIM PJETROVIC
                      8200 BOULEVARD EAST. APT 23J
                      NORTH BERGEN, NJ 07047


                      REACH LOCAL
                      1633 BROADWAY, 25TH FLOOR
                      NEW YORK, NY 10019


                      REACTION REPUBLIC LLC
                      274 1ST AVE APT 9E
                      NEW YORK, NY 10009


                      REBECCA MORRIS
                      461 HARTING DRIVE
                      WYCOFF, NJ 07481


                      REGALIS FOODS
                      45-48 37TH ST
                      LONG ISLAND CITY, NY 11101


                      REGENCY GROUP
                      32 WEST 39TH STREET 12TH FL.
                      NEW YORK NY 10018


                      RICHARD NOTAR
                      25 WEST 36TH STREET
                      NEW YORK, NY 10018


                      RICHARD TURKIELTAUB
                      345 W 48ST #B
                      NEW YORK, NY 10036


                      ROCKER BROS. MEAT & PROVISION, INC.
                      405 CENTINELA AVE
                      INGLEWOOD, CA 90302
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 26 of 32



                      RODNEY CASTILLO
                      2143 AMSTERDAM AVE APT#11
                      NEW YORK, NY 10032


                      ROLL OUT INDUSTRIES INC
                      P.O. BOX 370004
                      BROOKLYN, NY 11237


                      RONNY CAPELLAN
                      301 WEST 110 ST #8G
                      NEW YORK, NY 10026


                      ROSEMOUNT MEDIA
                      701 CROSS STREET SUITE 209
                      LAKEWOOD, NJ 08701


                      ROYAL WINE COMPANY
                      63-65 LE FANTE WAY P.O. BOX 17
                      BAYONNE, NJ 07002-0017


                      RUBIN CREATIVE, LLC
                      705 S. 15TH STREET PHI
                      PHILADELPHIA, PA 19147


                      RYAN SOAMES ENGINEERING
                      242 WEST 30TH STREET SUITE 503
                      NEW YORK, NY 10001


                      RYAN TERADO
                      331 TWIN LAKES BLVD LITTLE E
                      LITTLE EGG HARBOR, NJ 08087


                      SAMBA TOB
                      2276 8TH AVE APT 4A
                      NEW YORK, NY 10027


                      SCIENTIFIC FIRE PREVENTION CO
                      54-59 43RD S
                      MASPETH, NY 11378


                      SCOOTER ROOTER
                      147 MIRIAM PARKW
                      PARKWAY ELMONT, NY 11003
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 27 of 32



                      SCRATCH THAT GROUP
                      22 NORTH 6TH STREET #7G
                      BROOKLYN, NY 11249


                      SE ASIA MARKET LLC
                      52 15TH STREET
                      BROOKLYN, NY 11215


                      SEATED
                      36 WEST 20TH ST 9TH FLOOR
                      NEW YORK, NY 10011


                      SEIF SALEM
                      2065 SHORE BLVD. APT 3
                      ASTORIA, NY 11105


                      SELECT EXPRSS & LOGISTICS
                      55 W 29TH ST
                      NEW YORK, NY 10018


                      SERGIO ADRIAN TORRIENTE
                      5 THE BOULEVARD NEW
                      NEW ROCHELLE, NY 10801


                      SHACOUSTICS
                      10 HIGGINS DRIVE
                      MILFORD, CT 06460


                      SHH GROUP, LLC
                      10181 SCRIPPS GATEWAY CT
                      SAN DIEGO, CA 92131


                      SHIELDS FLOWERS AND EVENTS
                      52 W 56TH ST 2ND FL.
                      NEW YORK, NY 10019


                      SKAM ARTIST INC
                      1616 VISTA DEL MAR
                      LOS ANGELES, CA 90028


                      SKEERY JONES
                      20 NEWPORT PARKWAY #2609
                      JERSEY CITY, NJ 07310
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 28 of 32



                      SKS PROMO INC
                      309 GOLD STREET, APT 8
                      BROOKLYN, NY 11201


                      SLD MARKETING
                      226 N RICHMOND AVE
                      MASSAPEGUA, NY 11758


                      SOLEX FINE FOODS
                      1435 51ST ST
                      NORTH BERGEN, NJ 07047


                      SOMMELIER IMPORTS INC
                      63-50 WETHEROLE ST
                      REGO PARK NY 11374


                      SOUTHERN
                      PO BOX 3143
                      HICKSVILLE, NY 11802


                      SPEER ARTS LLC
                      365 WEST 52ND ST, APT 5E
                      NEW YORK, NY 10019


                      STESSEL ENTERPRISES LLC
                      18 CURTIS DRIVE
                      LINCOLN PARK, NJ 07035


                      STOON LLC
                      1966 1ST AVE APT. 12N
                      NEW YORK, NY 10029


                      STRATEGIC SOLUTION PARTNERS, LLC
                      532 FERNCASTLE DRIVE
                      DOWNINGTOWN, PA 19335


                      SYLVAIN MANYALONGE
                      PO BOX 4650
                      NEW YORK, NY 10185


                      SYSCO
                      20 THEODORE CONRAD DR
                      JERSEY CITY, NJ 07305
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 29 of 32



                      T.A. BLACKBURN LAW PLLC
                      1242 EAST 80TH ST, 3RD FL
                      BROOKLYN, NY 11236


                      TABITHA YEH
                      445 WEST 35TH ST, APT 6A
                      NEW YORK, NY 10001


                      TABLELIST
                      101 FEDERAL STREET, STE 1900
                      BOSTON, MA 02110


                      TALIA CASTRO-POZO
                      340 UPPER BLVD.
                      RIDGEWOOD, NJ 07450


                      TAYLOR ROSE ENTERPRISES INC.
                      1101 STEWART AVE, STE 104
                      GARDEN CITY, NY 11530


                      TESSA SANTARPIA
                      9 EDNA PLACE
                      LACKAWANNA, NY 14218


                      TESTINO EVENTS LLC
                      167 MADISON AVENUE #602
                      NEW YORK, NY 10016


                      THE COPY SPECIALIST
                      44 EAST 21ST ST
                      NEW YORK, NY 10010


                      THE LOBSTER PLACE
                      405 BARRETTO STREET
                      BRONX, NY 10474


                      THE NORTHERN TRUST COMPANY
                      50 S. LASALLE STREET
                      CHICAGO, IL 60675


                      THOMAS CASAMENTO
                      2906 38TH AVENUE, APT 1
                      LONG ISLAND CITY, NY 11101
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 30 of 32



                      THREE FRENCHIES NYC LLC
                      C/O MALAURY DUENAS
                      400 W 37TH ST, APT 7N
                      NEW YORK, NY 10018


                      TIM-TALI GORE
                      301 E 102ND STREET NE
                      NEW YORK, NY 10029


                      TIME WARNER CABLE
                      P.O. BOX 742663 CINCINNAT
                      CINCINNATI, OH 45274-2663


                      TO RISE SUPPLIES
                      118-40 MONTAUK ST
                      ST. ALBANS, NY 11412


                      TONY NIGHTS GROUP
                      135 E 54TH ST, APT 3M
                      NEW YORK, NY 10022


                      TOP TIER NYC, LLC
                      23-57 94TH ST
                      EAST ELMHURST QUEENS, NY 11369


                      TORCH & CROWN
                      463 E 173RD ST
                      BRONX, NY 10457


                      TOUTON
                      129 WEST 27TH STREET, 9TH FL.
                      NEW YORK NY 10001


                      TRUFFLIN
                      155 EAST 29TH ST APT.23B
                      NEW YORK, NY 10016


                      UMANG BANSAL
                      50 SAINT FRANCIS ST
                      NEWARK, NJ 07105


                      UNION BEER DISTRIBUTORS
                      1213-17 GRAND STREET
                      BROOKLYN, NY 11211
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 31 of 32



                      UNIQUE MECHANICAL HVAC LLC
                      632 E 92ND ST
                      BROOKLYN, NY 11236


                      UNITED RESTAURANTS OF NEW YORK
                      PO BOX 769
                      ARMONK, NY 10504


                      URBANA GREENS LLC
                      30 SOUTH KINGMAN RD
                      SOUTH ORANGE, NJ 07079


                      VENDELA LINDBLOM
                      8500 SUNSET BLVD, APT E805
                      WEST HOLLYWOOD, CA 90069


                      VICTORY HOSPITALITY GROUP LLC
                      555 10TH AVE #19C
                      NEW YORK, NY 10018


                      VIRTUOUS SYSTEMS LLC
                      23-57 94TH ST
                      EAST ELMHURST QUEENS, NY 11369


                      WEBSTAURANT STORE
                      42 INDUSTRIAL CIRCLE DEP'T, #21
                      LANCASTER, PA 17601


                      WHERE'S MY PICTURE LLC
                      20 NORTH 5TH STREET, #411
                      BROOKLYN, NY 11249


                      WILLIAM MULLEN
                      3222 43RD ST
                      ASTORIA, NY 11103


                      WILLIAM SONNETT
                      1251 TAYLOR AVE, APT 3A
                      BRONX, NY 10472


                      WILO'S FLOWER DESIGN
                      564 W52ST ST, 2F
                      NEW YORK, NY 10019
21-11141-mg   Doc 4    Filed 06/21/21 Entered 06/21/21 18:57:23   Main Document
                                    Pg 32 of 32



                      WINE SYMPHONY, INC.
                      580 BROADWAY, RM 508
                      NEW YORK NY 10012


                      WYATT KEITH
                      500 WEST 30TH ST, APT 23A
                      NEW YORK, NY 10001


                      YESENIA HIGUERON
                      2833 ATLANTIC AVE, APT 3R
                      NEW YORK, NY 11207
